141 F.3d 1180
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES OF AMERICA, Plaintiff-Appellant,v.CITY OF TORRANCE;  City of Torrance Police Department;Joseph de Ladurantey, Police Chief (in his officialcapacity);  City of Torrance Fire Department;  Scott Adams,Fire Chief (in his official capacity), Defendants-Appellees.
No. 97-55290.D.C. No. CV-93-04142-MRP.
United States Court of Appeals,Ninth Circuit.
.Argued and Submitted March 3, 1998.Decided March 23, 1998.

Appeal from the United States District Court for the Central District of California Mariana R. Pfaelzer, District Judge, Presiding.
Before BRUNETTI, THOMPSON, and T.G. NELSON, Circuit Judges.


1
ORDER*


2
The judgment of the district court is AFFIRMED for the reasons set forth in the district court's Memorandum of Decision, filed on June 4, 1996;  its Findings of Fact and Conclusions of Law, filed on September 18, 1996;  and its order, filed on December 9, 1996.


3
IT IS SO ORDERED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3